Citation Nr: 0944385	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-09 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided from August 15, 2007, to August 16, 2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Bay Pines, Florida, which authorized payment for hospital 
services provided by Saint Petersburg General Hospital, a 
non-VA hospital, on August 14, 2007, and denied payment or 
reimbursement of such medical expenses from August 15, 2007 
to August 16, 2007.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The Veteran has no adjudicated service-connected 
disabilities.

2.  On August 14, 2007, the Veteran, in an altered mental 
state, was brought to a non-VA emergency room by paramedics; 
he had experienced a hypoglycemic episode, and his type II 
diabetes was stabilized on the same day.  

3.  On August 15, 2007, the Veteran was admitted to the same 
non-VA hospital for further workup, and remained there until 
August 16, 2007. 

4.  VA did not approve payment for the medical care received 
at the non-VA medical facility from August 15, 2007, to 
August 16, 2007.

5.  The Veteran's medical treatment from August 15, 2007, to 
August 16, 2007, is considered emergent by a reasonably 
prudent lay person and further inpatient hospital treatment 
was warranted.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from August 15, 2007, to 
August 16, 2007, pursuant to the Veterans Millennium Health 
Care and Benefits Act, are met.  38 U.S.C.A. §1725 (West 
2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000- 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's claim, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim because the 
Board is taking action favorable to the Veteran by granting 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; (e) At the time the emergency 
treatment was furnished, the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

The Board need not here determine whether § 1725 as revised, 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or 
the version effective since October 10, 2008, is applied, the 
result is the same; the appeal is allowed.  Although the 
Veteran has not been apprised of the revised version of 38 
U.S.C.A. § 1725, the Board finds no prejudice to the Veteran 
by the Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing 38 U.S.C.A. § 1725, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Under 38 
C.F.R. § 17.1002, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need be demonstrated only that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, that is, placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 
No. 08-0531 (U.S. Vet. App. Oct. 7, 2009).


III.  Analysis

On August 14, 2007, the Veteran was brought to the emergency 
room at St. Petersburg General Hospital, a non-VA hospital, 
by paramedics.  He was found on the ground, and was described 
as quiet and diaphoretic.  A history of diabetes was noted.  
His blood sugar was tested and it was learned that he had 
experienced a hypoglycemic episode.  He was given medication 
and was stabilized on the same day.  According to the 
physician's diagnosis, a 23-hour observation was ordered.

On August 15, 2007, the Veteran was admitted to St. 
Petersburg General Hospital.   He was seen at bedside by his 
physician who noted the Veteran was awake, alert, and 
oriented.  He was examined and a glucometer reading was 
taken.  Assessment included diabetes, poor control; history 
of posttraumatic stress disorder; history of carpal tunnel 
syndrome; morbid obesity; mild chronic obstructive pulmonary 
disorder; and history of dyslipidemia.  An endocrinology 
consultation was ordered and the physician indicated that the 
Veteran's blood sugar would be monitored very closely at 
least every 2 hours for the next 24 hours.  The Veteran was 
discharged on August 16, 2007.

According to his notice of disagreement, received in November 
2007, the Veteran stated that the day before he presented to 
St. Petersburg General, he was treated and released at the 
Bay Pines VAMC for the same condition.  He also indicated 
that Bay Pines VAMC was notified on August 15, 2007 of his 
hospitalization at St. Petersburg, but that no one gave him 
any information regarding a transfer.  

According to a January 2008 statement, the examiner upheld 
the denial of reimbursement or payment for the expenses 
incurred from August 15-16, 2007.  In support of such 
decision, it was noted that the Veteran's family opted not to 
take the Veteran back to the VA because they wanted to try a 
different approach to the management of his diabetes.  
Therefore it appears that the Veteran preferred the non-VA 
hospital over the VAMC.    

According to his substantive appeal, received in April 2008, 
the Veteran stated that at no time, did a physician, medical 
staff, or social worker ever indicate that he was stable to 
transfer to a VA hospital.  

The Veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to private 
hospital treatment received from August 15-16, 2007, pursuant 
to the Veterans Millennium Health Care and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2009).  His primary contention is that no one told him that 
he was stable and ready for transfer, nor did anyone aid him 
in transferring to a VAMC.   

As the regulation indicates, an emergency exists if a prudent 
lay person would have reasonably expected that delay in 
treatment would have been hazardous to life or health.  
Despite the above-noted January 2008 opinion, the fact that 
the emergency room physician thought it was prudent to 
hospitalize the Veteran for further workup is enough to 
establish that the treatment could have been judged emergent 
by a prudent lay person.  Moreover, the Board observes that 
when the Veteran was admitted on August 15, 2007, the 
physician instructed that the Veteran's blood sugar be "very 
closely" monitored for at least 24 hours; this order 
suggests that the treatment in question could be judged as 
emergent by a prudent lay person.  Lastly, the Board observes 
that the Veteran had just experienced a hypoglycemic episode 
on August 13, 2007.  He indicated that he received treatment 
at the VAMC in Bay Pines and was then released.  Therefore, 
based on such a recent prior hypoglycemic episode, a prudent 
lay person could reasonably believe that the continued workup 
from August 15, 2007, to August 16, 2007, was for a continued 
emergency and inpatient treatment was warranted.  Thus, the 
Board finds that, based on the lay and medical evidence, and 
resolving any doubt in the Veteran's favor, reimbursement or 
payment for the non-VA medical expenses incurred from August 
15, 2007, to August 16, 2007, is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided from August 15, 2007, to August 16, 2007, is 
granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


